Citation Nr: 1708591	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for arthritis and pain of the right knee.

2. Entitlement to a rating in excess of 10 percent for arthritis and pain of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, denied ratings in excess of 10 percent for arthritis of pain of the right knee and left knee, respectively.  In May 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2011, and, in July 2011, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to these two increased rating claims.

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the time of the hearing, the record was held open for 30 days to allow for the submission of additional evidence.  During this period, the Veteran's representative submitted additional VA treatment records, accompanied by a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

In April 2014, the Board remanded the claims on appeal for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny each claim (as reflected in an October 2014 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  April 2013 VA treatment records noting treatment for the service-connected knee disabilities are located in Virtual VA.  A review of additional documents in Virtual VA reveals that the documents therein are either duplicative of those contained in VBMS or irrelevant to the claims on appeal.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to the Board's April 2014 remand, a VA examination was conducted in May 2014.  The Veteran reported constant pain, to include during flare-ups.  He reported having flare-ups after 6-months of bilateral knee injection treatment, and that precipitating factors included "sitting 20-30 minutes, getting up, driving" and  "walking for 30 minutes."  On examination, range of motion testing results were recorded, and it was noted that there was no objective evidence of painful motion on extension for both knees.  However, the examiner indicated that he was not able to provide an opinion on additional loss of range of motion during flare-ups or due to pain on use without resorting to speculation.  As rationale, the examiner stated that the Veteran did not have a flare-up or pain on use during the examination.  As the Veteran has indicated that his flare-ups and pain on use have predictable triggers, and the examiner has indicated that an opinion regarding the functional impact of such can only be assessed when examined during a flare-up or pain on use, the Veteran should be given another opportunity to be examined after triggering factors known to trigger a flare-up or pain on use.

The Board notes that, since the prior remand, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which may be applicable to the Veteran's claims. In that decision, which involved an increased rating claim for knee disabilities, the Court held that the final sentence of 38 C.F.R. § 4.59  requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non weight-bearing .  See Correia,  28 Vet. App. at 168-70.   The Board notes that as the examination reports of record do not include findings clearly responsive to section 4.59 and Correia, on remand, responsive findings should be provided.
 
Under these circumstances, the Board finds that further examination of the Veteran-to obtain the clinical findings and testing results needed to properly assess the severity of his service-connected knee disabilities-is warranted .  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the increased rating claims.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

The claims file includes VA treatment records from the Pittsburgh VA Medical Center, dated through March 2014; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent evaluation and/or treatment of the Veteran from the Pittsburgh VA Medical Center dated since March 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from Pittsburgh VA Medical Center (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 2014) .  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination, by an appropriate medical professional, for evaluation of his service-connected right and left knee disabilities.

As the Veteran has indicated that his flare-ups and pain on use have predictable triggers, and the VA examiner has indicated that an opinion regarding the functional impact of such can only be assessed when examined during a flare-up or with pain on use, the Veteran should be given another opportunity to be examined after treatment and/or activities known to trigger a flare-up or pain on use.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee, the examiner should conduct range of motion testing (expressed in degrees) on both active and passive motion, and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with each knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, if the examination is not conducted during a flare-up, the examiner should indicate, based on examination results and the Veteran's documented history and assertions, whether, and to what extent, the Veteran experiences likely functional loss of each knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of each knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

Also for each knee, the examiner the examiner should indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Additionally, the examiner should indicate whether there is any dislocation or other functional impairment of the semilunar cartilage of each knee, and if so, the symptoms associated with such dislocation or other impairment

All examination findings/testings results, along with complete, clearly-stated rationale for the conclusions reached, must be provided,.

5. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination-sent to him by the pertinent medical facility.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.
If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating each increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 
Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above)), is appropriate. 

8. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




